15‐2940‐cv 
        Cohen v. DHB Industries, Inc. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the  29th day of July, two thousand sixteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     DENNY CHIN, 
                                  Circuit Judges. 
        ______________________ 
         
        D. DAVID COHEN,  
         
                                  Intervenor‐Appellant, 
         
        THOMAS HUSTON, derivatively on behalf 
        of DHB Industries, Inc., BRIAN ABRAMS, 
        ALVIN VIRAY, Class Action Plaintiffs, 
         
                                  Plaintiffs, 
         
                     ‐v.‐                                  No. 15‐2940 
         




                                                             1
 DHB INDUSTRIES, INC., nominal 
 defendant, a Delaware Corporation, 
  
                          Defendant‐Appellee, 
  
 DAVID H. BROOKS, SANDRA L. 
 HATFIELD, DAWN M. SCHLEGEL, 
 JEROME KRANTZ, GARY NADELMAN, 
 CARY CHASIN, BARRY BERKMAN, 
 LARRY ELLIS, DAVID BROOKS 
 INTERNATIONAL, INC., TERRY 
 BROOKS, ELIZABETH BROOKS 
 INDUSTRIES, INC., ANDREW BROOKS 
 INDUSTRIES, INC., JEFFREY BROOKS, 
 TACTICAL ARMOR PRODUCTS, LEAD 
 PLAINTIFFS IN THE CLASS ACTION 
 LITIGATION, WEISER, LLP, 
  
                          Defendants.   
 ______________________  
  
 FOR APPELLANT:           GARY D. SESSER (William F. Sondericker, Leonardo 
                          Trivigno, on the brief), Carter Ledyard & Milburn LLP, 
                          New York, NY. 
  
  FOR APPELLEE:           ALAN J. KORNFELD, Pachulski Stang Ziehl & Jones 
                          LLP, Los Angeles, CA (David P. Kasakove, Bryan Cave 
                          LLP, New York, NY, on the brief).       
  
       Appeal from the United States District Court for the Eastern District of 
 New York (Seybert, J.). 
  




                                        2
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the District Court is 

AFFIRMED.  

      Intervenor‐Appellant D. David Cohen appeals from an order of the United 

States District Court for the Eastern District of New York (Seybert, J.), dismissing 

the action pursuant to Federal Rule of Civil Procedure 41(a)(2).  We assume the 

parties’ familiarity with the underlying facts and the procedural history, which 

we reference only as necessary to explain our conclusions. 

       Cohen first argues that the District Court’s dismissal of the action without 

consideration of his entitlement to fees contravened this Court’s mandate in 

Cohen v. Viray (Cohen I), 622 F.3d 188, 196 (2d Cir. 2010).  This argument is 

untenable.  “The mandate rule compels compliance on remand with the dictates 

of the superior court and forecloses relitigation of issues expressly or impliedly 

decided by the appellate court.”  United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 

2001) (emphasis omitted) (internal quotation marks omitted).  “But the mandate 

is controlling only as to matters within its compass.  When the mandate leaves 

issues open, the lower court may dispose of the case on grounds not dealt with 

by the remanding appellate court.”  In re Coudert Bros. LLP, 809 F.3d 94, 98 (2d 




                                          3
Cir. 2015) (internal quotation marks omitted).  The mandate in Cohen I expressly 

declined to address the merits of the fee issue and left open the issue for the 

District Court’s consideration.  In such cases, our mandate does not preclude the 

District Court from considering or deciding the case on alternate grounds.  See 

Sompo Japan Ins. Co. of Am. v. Norfolk S. Ry. Co., 762 F.3d 165, 175–76 (2d Cir. 

2014). 

      Second, Cohen argues that the District Court’s dismissal is contrary to law.  

We review dismissals under Rule 41(a)(2) for abuse of discretion.  See Zagano v. 

Fordham Univ., 900 F.2d 12, 14 (2d Cir. 1990).  In addition to his mandate 

argument, Cohen presents two bases for error: (1) the District Court 

misconstrued the settlement agreement, and (2) the dismissal prejudiced Cohen.  

Neither argument is availing.  Cohen has no standing to claim that the agreement 

was improperly read by the District Court.  “A settlement agreement is a contract 

that is interpreted according to general principles of contract law.”  In re Am. 

Express Fin. Advisors Sec. Litig., 672 F.3d 113, 129 (2d Cir. 2011) (internal quotation 

marks omitted).  As a nonparty to the contract, Cohen cannot assert rights on the 

basis of the contract unless he is a third‐party beneficiary, see Rajamin v. Deutsche 

Bank Nat’l Tr. Co., 757 F.3d 79, 86 (2d Cir. 2014), which he is clearly not, see 




                                           4
Mendel v. Henry Phipps Plaza W., Inc., 6 N.Y.3d 783, 786 (2006).  Similarly, in the 

context of a Rule 41(a)(2) dismissal of a claim, prejudice is generally evaluated as 

to the party against whom the claim is asserted.1  See Kwan v. Schlein, 634 F.3d 

224, 230 (2d Cir. 2011); Catanzano v. Wing, 277 F.3d 99, 109–10 (2d Cir. 2001).  The 

claims dismissed here were not against Cohen.  Even assuming Rule 41(a)(2) 

required us to consider prejudice to Cohen, the District Court did not abuse its 

discretion in concluding that Cohen’s opportunity for a fee hearing under Second 

Circuit precedent in the bankruptcy court—a hearing he ultimately received and 

in which he prevailed—sufficiently obviated any prejudice resulting from 

dismissal. 

        We have considered all of Cohen’s arguments and find them to be 

without merit.  Accordingly, the order of the District Court is AFFIRMED. 

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           



1 Cohen has not argued that Rule 41(a)(2) was not the proper standard to apply to the 
dismissal of the action generally, including his fee claim, nor has he argued that his 
entitlement to attorneys’ fees invokes Rule 41(a)(2)’s additional requirement when a 
defendant has pleaded a counterclaim, see Fed. R. Civ. P. 41(a)(2) (permitting such 
dismissals “only if the counterclaim can remain pending for independent 
adjudication”). 


                                              5